Mr. Justice Waterman delivered the opinion of the Court. The president and secretary are the usual and proper agents of a corporation, through whom its name is and should be affixed to its promissory notes. Those officers have, by virtue of their offices, authority to execute promissory notes of the corporation, unless their authority in that respect is specifically limited. Poole et al. v. West Point B. & C. A., 30 Fed. Rep. 513; Miers v. Coates, 57 Ill. App. 216. In construing a written instrument, effect must be given, if possible, to every word. “ Where a party signs his name as cashier or agent of a banking, railroad, or other corporation, in drawing drafts and bills, or other evidence of indebtedness in its ordinary business, if it appears that it is the obligation of the corporation, and the cashier or agent, or other officer, had authority to bind the corporation, he is not personally liable.” Scanlon v. Keith, 102 Ill. 634; Hypes v. Griffin, 89 Ill. 134; Newmarket Savings Bank v. Gilett, 100 Ill. 254; Draper v. Mass. S. H. Co., 87 Mass. 338. Upon its face, and by the oral testimony at the trial, the note in question' appears to be that of the stone company, only. Three persons, having been sued in assumpsit, .judgment was rendered against one, only. Appellant, who brought the suit and obtained this judgment, now assigns. that it was error to render judgment against one only; that the recovery should have been against all, or none. As plaintiff’s judgment against the stone company does him no harm, we should have thought that appellant could not assign as error that of. which he can not justly complain; but that the Supreme Court, in Kingsland et al. v. Koeppe et al., 137 Ill. 344, held that this can be done, reversing the judgment of this court in the same case, reported in 35 Ill. App. 81. The judgment of the Circuit Court is, for the error last mentioned, reversed, and the cause remanded.